DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.














Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blunier (US 2018/0310459).

Regarding claim 1, Blunier teaches a method of controlling a towed agricultural implement, comprising:
receiving an input indicative of a main depth setting ("desired depth");
automatically identifying a stabilizer setting, indicative of a position of a stabilizer wheel relative to a frame of the towed agricultural implement, corresponding to the main depth setting (see para. 0019);
generating a main depth control signal, to control a main depth actuator (of 82, 22 and associated electronic/hydraulic components) that sets a position of a set of main depth control system wheels relative to the frame, based on the main depth setting (see paras. 0043, 0044, and 0049; as described throughout the system receives a desired depth setting from the operator); and
automatically generating a stabilizer control signal based on the identified stabilizer setting, to control an electric stabilizer actuator (42), independently of the main depth actuator (as described throughout the stabilizer actuator is independently controllable, for example see Abstract, and pp. 5-6), to set the position of the stabilizer wheel relative to the frame (as described throughout the disclosure, for example in pp. 5-7 describes various configurations wherein the stabilizer wheel is controlled as claimed).

Regarding claims 2, 7, and 8, Blunier teaches a correlation indicator as claimed (for example para. 0057 describes how the position of the stabilizer wheel is correlated to other components on the frame through "straightforward geometrical calculation").

Regarding claim 3, Blunier teaches determining whether the main depth setting is within a range of activation in which the stabilizer setting is to be set, and, if not, maintaining the stabilizer setting unchanged (as described Blunier is viewed to function in this manner such that when the depth setting would cause the stabilizer wheel to move, the stabilizer wheel is moved and when it isn't, the stabilizer wheel remains unchanged).

Regarding claims 4-6, Blunier teaches receiving a change input indicative of a change to the stabilizer setting as claimed (pp. 5-7 describe the manner in which the stabilizer wheel setting is controlled).

Regarding claim 9, Blunier shows the main depth actuator (of 82, 22 and associated electronic/hydraulic components) being a hydraulic actuator in Figs. 1 and 2. Additionally, Blunier teaches the main depth actuator being "in the manner known in the art," (see para. 0043) which includes hydraulic actuators. The examiner also takes Official Notice that is old and well known in the art for depth actuators to be or include hydraulic actuators, such that "the manner known in the art" (as set forth by Blunier in para. 0043) would include hydraulic actuators. Further, claim 9 fails to limit any method steps and merely sets forth features of a device used in the method, such a device capable of being used in the method of Blunier.

Regarding claim 10, Blunier teaches a position setting ("desired depth").


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kovach (US 10,225,983) in view of Winter (US 4,821,806).

Regarding claims 11, 13-16, and 20, Kovach teaches a towed agricultural implement and method comprising:
a frame (as shown);
a ground engaging element (18, 20) coupled to the frame;
a main depth control system (82, 22 and associated electronic/hydraulic components) that receives a main depth control signal from a towing vehicle and controls a position of the ground engaging element and the frame, relative to the ground, based on the main depth control signal (see col. 6 line 62 - col. 7 line 10; as described throughout the system receives a desired depth setting from the operator);
a stabilizer wheel (12);
a movable stabilizer link (47) that movably couples the stabilizer wheel to the frame; and
a stabilizer actuator (42) that is controllable independently of the main depth control system (as described throughout the stabilizer actuator is independently controllable, for example see Abstract, and col. 9, and col. 10) that receives a stabilizer position control signal from the towing vehicle and moves the stabilizer link relative to the frame to change a position of the stabilizer wheel relative to the frame based on the stabilizer position control signal (as described throughout the disclosure, for example at col. 9 - col. 12 describes various configurations wherein the stabilizer wheel is controlled as claimed).

Further, Kovach teaches determining whether the main depth setting is within a range of activation in which the stabilizer setting is to be set, and, if not, maintaining the stabilizer setting unchanged (as described Kovach is viewed to function in this manner such that when the depth setting would cause the stabilizer wheel to move, the stabilizer wheel is moved and when it isn’t, the stabilizer wheel remains unchanged). Kovach also teaches the main depth actuator being a hydraulic actuator (see Figs. 1, 2) and the stabilizer actuators being connected to a hydraulic power source in the towing vehicle (see col. 9, lines 20-28). However, Kovach does not explicitly disclose the main depth actuator being connected to the hydraulic power source in the towing vehicle and specifics of an isolation valve between the actuators. Winter teaches a hydraulic control system for a towed agricultural implement that comprises main depth control actuators (160, 162) connected to the hydraulic power source in the towing vehicle (see col. 3, line 61 - col. 4, line 18) and independently controllable wing wheel assemblies (including 180, 182) as well as control valves (leftmost 78 and rightmost 78 as shown in Fig. 3) that would isolate the wing wheels from the main depth wheels. Winter also teaches a first hydraulic fluid circuit (including 100), second hydraulic fluid circuit (including 176, 178, 198, 200), and control valve (including 64), as set forth in claims 13-15.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Kovach with the hydraulic power source means as taught by Winter in order to utilize a conventional vehicle for power. Further, it would have been obvious to a person of ordinary skill in the art at the time of filing the invention to modify Kovach to include valves that would isolate the main depth actuators from the stabilizer actuators as Winter has taught wherein it is old and well known in the art to provide isolation valves for isolating desired actuators connected to a hydraulic circuit to thereby allow for independent control of a desired actuator when utilizing the same hydraulic power unit for supplying hydraulic fluid to the towed implement.







Regarding claim 12, Kovach teaches a position sensor (102).

Additionally regarding claim 13, Kovach teaches a stabilizer hydraulic cylinder (42) and a control valve controlled by the position control signal (control valve shown in Figs. 11-13 and as described).

Regarding claim 17, Kovach teaches a correlation indicator as claimed (for example col. 9, lines 4-19 described how the position of the stabilizer wheel is correlated to other components on the frame through “straightforward geometrical calculation”).

Regarding claim 19, Kovach teaches receiving a change input indicative of a change to the stabilizer setting as claimed (cols. 9 - 13 describe the manner in which the stabilizer wheel setting is controlled).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kovach in view of Winter as applied to claims 16 and 17 above, and further in view of Foster et al. (US 8,700,270)

Neither Kovach nor Winter explicitly details maintaining the current stabilizer setting unchanged if the tools are to be moved out of contact with the ground. Foster teaches that some implements must remain engaged with the ground during operation such that the tools do not become disengaged from the ground, which is usually implemented by specifying a minimum ground engagement depth (col. 1, lines 39-43).

It would have been obvious to a person of ordinary skill in the art at the time of filing the invention to modify the above combination to maintain contact with the ground as Foster has taught wherein it is old and well known in the art that some implements must remain engaged with the ground and that a minimum ground engagement depth is held for such implements.

Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive.

In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the motivation given for combining Kovach and Winter (recited in the Final Rejection of 11/30/2020 and repeated above) was to "allow for independent control of a desired actuator when utilizing the same hydraulic power unit for supplying hydraulic fluid to the towed implement." Further, basis for motivation of independent control as desired is found in Winter (see col. 6, lines 12-21).

Finally, Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
/JFM/6/18/21